DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
	 The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Asukabe et al. US2022/0191401 hereinafter referred to as Asukabe in view of Ross et al. US2020/0349379 hereinafter referred to as Ross.


As per Claim 1, Asukabe teaches an information processing apparatus, comprising: one or more processors, wherein the one or more processors execute:
 acquiring a defocus map corresponding a captured image of a subject; (Asukabe, Paragraph [0013], “generate a defocus map image indicating a distribution of defocus amounts in the captured image using the defocus map data generated by the map data generation unit and perform display control”)
determining, based on the defocus map (Asukabe, Paragraph [0198], “In FIG. 10, it is possible to visually recognize the quantitative degree of focus (a blurring state in accordance with front and back blurring amounts) in the whole image as in the background including the subjects 63, 64, and 65 in the captured image 60. Thus, for example, when a user performs a manual focus operation, a focus operation can be performed in consideration of the degree of focus of the whole captured image”)
Asukabe does not explicitly teach setting a recognition target; and determining, based on quality, whether the recognition target is recognizable in the image.  
	Ross teaches setting a recognition target; and determining, based on quality, whether the recognition target is recognizable in the image.  (Ross, Paragraph [0053], “Other quality metrics may describe whether digital image data contains a resolution pattern that is focused until a certain resolution within a predetermined threshold is found. The one or more quality metrics may also indicate whether digital image data of a bar code (e.g., a UPC code) has sufficient data such that the bar code is both readable and has a number of pixels across a stroke within a predetermined threshold”. The recognition target it the barcode and the quality threshold if the barcode is readable. The quality is dictated by resolution/amount of blurriness)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ross into Asukabe because by utilizing a means of determining quality of an image such as a defocus map of Asukabe will allow the determination of recognizable features in the image for use in further processing.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.

As per Claim 2, Asukabe in view of Ross teaches the information processing apparatus according to claim 1, wherein the one or more processors cause a display device to display the captured image of the subject and a result of the determination in association with each other in positional relationship. (Ross, Paragraph [0047], “[0047] To facilitate capture of adequate digital image data of physical objects users are trying to authenticate, feedback may be provided to users regarding the quality of the digital image data captured by each user. For example, an indication that the digital image data was adequately captured for authentication analysis or an indication the digital image data is not adequate for authentication analysis and must be recaptured. The indications may be generated based on the quality of the digital image data as whole and or based on the quality of one or more anchor regions within the digital image data”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 3, Asukabe in view of Ross teaches the information processing apparatus according to claim 1, wherein the defocus map represents a distribution of defocus values each indicating a degree of focus when the image is captured at each position in the image.  (Asukabe, Paragraph [0193], “The defocus map image 61 is superimposed and displayed on the captured image 60 and is displayed like a heatmap, for example, by performing coloring in accordance with a defocus amount of each position of the captured image. Thus, the defocus amount of each position in the whole captured image can be visually recognized.”) 
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 4, Asukabe in view of Ross teaches the information processing apparatus according to claim 3, wherein the one or more processors perform the determination at each position in the image based on the defocus value at each position on the defocus map.  (Asukabe, Paragraph [0193], “The defocus map image 61 is superimposed and displayed on the captured image 60 and is displayed like a heatmap, for example, by performing coloring in accordance with a defocus amount of each position of the captured image. Thus, the defocus amount of each position in the whole captured image can be visually recognized.”)
The rationale applied to the rejection of claim 3 has been incorporated herein. 

As per Claim 15, Asukabe in view of Ross teaches the information processing apparatus according to claim 1, wherein the one or more processors determine whether the recognition target in the image is recognizable based on a feature obtained from the image and determine whether to perform a second determination based on a result of a first determination, wherein the one or more processors set, in a case where it is determined that the second determination is to be performed, an image range based on the result of the first determination, wherein the one or more processors perform predetermined image processing on an image in the set image range, and wherein the one or more processors perform, in a case where it is determined that the second determination is to be performed, the second determination to determine whether the recognition target is recognizable based on data generated by the image processing.  (Ross, Paragraph [0047], “To facilitate capture of adequate digital image data of physical objects users are trying to authenticate, feedback may be provided to users regarding the quality of the digital image data captured by each user. For example, an indication that the digital image data was adequately captured for authentication analysis or an indication the digital image data is not adequate for authentication analysis and must be recaptured. The indications may be generated based on the quality of the digital image data as whole and or based on the quality of one or more anchor regions within the digital image data” and Ross, Paragraph [0053] and Asukabe, Paragraph [0193])
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 17, Asukabe in view of Ross teaches the information processing apparatus according to claim 15, wherein the one or more processors cause a display device to display the captured image of the subject, a result of the first determination, and a result of the second determination in association with each other in positional relationship.  (Ross, Paragraph [0047], “[0047] To facilitate capture of adequate digital image data of physical objects users are trying to authenticate, feedback may be provided to users regarding the quality of the digital image data captured by each user. For example, an indication that the digital image data was adequately captured for authentication analysis or an indication the digital image data is not adequate for authentication analysis and must be recaptured. The indications may be generated based on the quality of the digital image data as whole and or based on the quality of one or more anchor regions within the digital image data”)
The rationale applied to the rejection of claim 15 has been incorporated herein. 

As per Claim 18, Claim 18 claims an information processing method executed by an information processing apparatus as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 19, Claim 19 claims a non-transitory computer-readable storage medium storing a program for causing a computer to execute an information processing method as claimed in Claim 18. Therefore the rejection and rationale are analogous to that made in Claim 18.

Claims 5-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Asukabe et al. US2022/0191401 hereinafter referred to as Asukabe in view of Ross et al. US2020/0349379 hereinafter referred to as Ross as applied to Claim 1 and further in view of Takahashi US2021/0233303.

As per Claim 5, Asukabe in view of Ross teaches the information processing apparatus according to claim 1, 
wherein the one or more processors perform the determination using the defocus map and the data, in the determination.  (Ross, Paragraph [0053] and Asukabe, Paragraph [0193])
Asukabe in view of Ross does not explicitly teach wherein the one or more processors set additional data related to a texture of the image, and 
Takahashi teaches wherein the one or more processors set additional data related to a texture of the image, and (Takahashi, Paragraph [0076], “not only the RGB captured image but also a plurality of types of texture images such as bump map mapping data that expresses texture (pores and wrinkles) in a human skin area is supplied from the imaging device 21 as additional information of the object, the auxiliary texture generation unit 64 selects the specific area SP for each of the plurality of texture images and supplies the selected specific area SP to the auxiliary texture encoding unit 67. By transmitting the plurality of types of texture images regarding the specific areas SP, improvement of the texture when image data is reproduced and displayed by the reproduction device 25 can be expected”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Takahashi into Asukabe in view of Ross because by utilizing additional data such as texture of the image will provide more information about the image for further processing. 
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 5.


As per Claim 6, Asukabe in view of Ross and Takahashi teaches the information processing apparatus according to claim 5, wherein the one or more processors generate the additional data by performing predetermined image processing on the image, in the setting of the additional data.  (Takahashi, Paragraph [0076], “not only the RGB captured image but also a plurality of types of texture images such as bump map mapping data that expresses texture (pores and wrinkles) in a human skin area is supplied from the imaging device 21 as additional information of the object, the auxiliary texture generation unit 64 selects the specific area SP for each of the plurality of texture images and supplies the selected specific area SP to the auxiliary texture encoding unit 67. By transmitting the plurality of types of texture images regarding the specific areas SP, improvement of the texture when image data is reproduced and displayed by the reproduction device 25 can be expected”)
The rationale applied to the rejection of claim 5 has been incorporated herein. 


As per Claim 10, Asukabe in view of Ross and Takahashi teaches the information processing apparatus according to claim 5, wherein the additional data is an image of three channels of red (R), green (G), and blue (B) obtained by the image capturing.  (Takahashi, Paragraph [0076], “not only the RGB captured image but also a plurality of types of texture images such as bump map mapping data that expresses texture (pores and wrinkles) in a human skin area is supplied from the imaging device 21 as additional information of the object, the auxiliary texture generation unit 64 selects the specific area SP for each of the plurality of texture images and supplies the selected specific area SP to the auxiliary texture encoding unit 67. By transmitting the plurality of types of texture images regarding the specific areas SP, improvement of the texture when image data is reproduced and displayed by the reproduction device 25 can be expected”)
The rationale applied to the rejection of claim 5 has been incorporated herein. 


As per Claim 11, Asukabe in view of Ross and Takahashi teaches the information processing apparatus according to claim 5, wherein the one or more processors divide the image into image regions based on a result of the determination, acquire an image feature for each of the divided image regions, and determine a determination reason for the result of the determination based on the image feature for each of the divided image regions.  (Asukabe, Paragraph [0193], “The defocus map image 61 is superimposed and displayed on the captured image 60 and is displayed like a heatmap, for example, by performing coloring in accordance with a defocus amount of each position of the captured image. Thus, the defocus amount of each position in the whole captured image can be visually recognized.”)
The rationale applied to the rejection of claim 5 has been incorporated herein. 


As per Claim 12, Asukabe in view of Ross and Takahashi teaches the information processing apparatus according to claim 5, wherein the one or more processors divide the image into image regions based on a result of the determination, acquire a defocus value for each of the divided image regions, and determine a determination reason for the result of the determination based on the defocus value for each of the divided image regions.  (Asukabe, Paragraph [0193], “The defocus map image 61 is superimposed and displayed on the captured image 60 and is displayed like a heatmap, for example, by performing coloring in accordance with a defocus amount of each position of the captured image. Thus, the defocus amount of each position in the whole captured image can be visually recognized.”)
The rationale applied to the rejection of claim 5 has been incorporated herein. 

As per Claim 13, Asukabe in view of Ross and Takahashi teaches the information processing apparatus according to claim 11, wherein the one or more processors cause a display device to display the determination reason for the result of the determination.  (Ross, Paragraph [0047], “[0047] To facilitate capture of adequate digital image data of physical objects users are trying to authenticate, feedback may be provided to users regarding the quality of the digital image data captured by each user. For example, an indication that the digital image data was adequately captured for authentication analysis or an indication the digital image data is not adequate for authentication analysis and must be recaptured. The indications may be generated based on the quality of the digital image data as whole and or based on the quality of one or more anchor regions within the digital image data”)
The rationale applied to the rejection of claim 11 has been incorporated herein. 


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Asukabe et al. US2022/0191401 hereinafter referred to as Asukabe in view of Ross et al. US2020/0349379 hereinafter referred to as Ross and Takahashi US2021/0233303 as applied to Claim 6 and further in view of Carolus et al. US2020/0322546 hereinafter referred to as Carolus.

As per Claim 7, Asukabe in view of Ross and Takahashi teaches the information processing apparatus according to claim 6, 
Asukabe in view of Ross and Takahashi does not explicitly teach wherein the one or more processors generate, as the additional data, data obtained by changing a value of each pixel of the image by the predetermined image processing. 
Carolus teaches wherein the one or more processors generate, as the additional data, data obtained by changing a value of each pixel of the image by the predetermined image processing. (Carolus, Paragraph [0159], “a fast fourier transform (FFT) can be used to convert the extracted sub-regions into frequency representations in the Fourier domain, e.g. the frequency domain, where phase correlation can be used to determine x-y pixel shift differences between the sub-regions based on the position of maximum phase correlation. In some embodiments, pre-processing can be applied to the extracted sub-regions before applying phase correlation. For example, the sub-regions can be contrast enhanced, converted to grayscale, and edge detection can be performed, such as by performing a Sobel edge detection”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Carolus into Asukabe in view of Ross and Takahashi because by utilizing processing such as a fast fourier transform will transform the values into the frequency domain and aid in further processing of the image that will benefit from processing in another domain.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 7.

As per Claim 8, Asukabe in view of Ross and Takahashi teaches the information processing apparatus according to claim 6, 
Asukabe in view of Ross and Takahashi does not explicitly teach wherein the predetermined image processing is fast Fourier transform processing and the additional data is data on any frequency component obtained by the fast Fourier transform processing. 
 	Carolus teaches wherein the predetermined image processing is fast Fourier transform processing and the additional data is data on any frequency component obtained by the fast Fourier transform processing. (Carolus, Paragraph [0159], “a fast fourier transform (FFT) can be used to convert the extracted sub-regions into frequency representations in the Fourier domain, e.g. the frequency domain, where phase correlation can be used to determine x-y pixel shift differences between the sub-regions based on the position of maximum phase correlation. In some embodiments, pre-processing can be applied to the extracted sub-regions before applying phase correlation. For example, the sub-regions can be contrast enhanced, converted to grayscale, and edge detection can be performed, such as by performing a Sobel edge detection”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Carolus into Asukabe in view of Ross and Takahashi because by utilizing processing such as a fast fourier transform will transform the values into the frequency domain and aid in further processing of the image that will benefit from processing in another domain.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 8.

As per Claim 9, Asukabe in view of Ross and Takahashi teaches the information processing apparatus according to claim 6, 
Asukabe in view of Ross and Takahashi does not explicitly teach wherein the predetermined image processing is processing of extracting an edge contour component and the additional data is data including the edge contour component.  
Carolus teaches wherein the predetermined image processing is processing of extracting an edge contour component and the additional data is data including the edge contour component.  (Carolus, Paragraph [0159], “a fast fourier transform (FFT) can be used to convert the extracted sub-regions into frequency representations in the Fourier domain, e.g. the frequency domain, where phase correlation can be used to determine x-y pixel shift differences between the sub-regions based on the position of maximum phase correlation. In some embodiments, pre-processing can be applied to the extracted sub-regions before applying phase correlation. For example, the sub-regions can be contrast enhanced, converted to grayscale, and edge detection can be performed, such as by performing a Sobel edge detection”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Carolus into Asukabe in view of Ross and Takahashi because by utilizing processing such as a fast fourier transform will transform the values into the frequency domain and aid in further processing of the image that will benefit from processing in another domain.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 9.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Asukabe et al. US2022/0191401 hereinafter referred to as Asukabe in view of Ross et al. US2020/0349379 hereinafter referred to as Ross as applied to Claim 1 and further in view of Li US2019/0185186.


As per Claim 14, Asukabe in view of Ross teaches the information processing apparatus according to claim 1, 
Asukabe in view of Ross does not explicitly teach wherein the recognition target includes a crack on a surface of a structure. 
Li teaches wherein the recognition target includes a crack on a surface of a structure.  (Li, Paragraph [0037], “the image processing unit 106 may automatically distinguish between different types of anomalies such as cracks”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Li into Asukabe in view of Ross because by designating a recognition target such as anomalies will ease the recognition processing of Ross by designating a subset of targets to recognize and increase accuracy.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 16.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Asukabe et al. US2022/0191401 hereinafter referred to as Asukabe in view of Ross et al. US2020/0349379 hereinafter referred to as Ross as applied to Claim 15 and further in view of Carolus et al. US2020/0322546 hereinafter referred to as Carolus.

As per Claim 16, Asukabe in view of Ross teaches the information processing apparatus according to claim 15, 
Asukabe in view of Ross does not explicitly teach wherein the predetermined image processing is processing for changing a value of each pixel of an image in the image range, contrast conversion processing on the image, super-resolution processing on the image, or resolution reduction processing on the image.  
	Carolus teaches wherein the predetermined image processing is processing for changing a value of each pixel of an image in the image range, contrast conversion processing on the image, super-resolution processing on the image, or resolution reduction processing on the image.  (Carolus, Paragraph [0159], “a fast fourier transform (FFT) can be used to convert the extracted sub-regions into frequency representations in the Fourier domain, e.g. the frequency domain, where phase correlation can be used to determine x-y pixel shift differences between the sub-regions based on the position of maximum phase correlation. In some embodiments, pre-processing can be applied to the extracted sub-regions before applying phase correlation. For example, the sub-regions can be contrast enhanced, converted to grayscale, and edge detection can be performed, such as by performing a Sobel edge detection”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Carolus into Asukabe in view of Ross because by utilizing processing such as a fast fourier transform will transform the values into the frequency domain and aid in further processing of the image that will benefit from processing in another domain.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666